Title: To George Washington from Elias Boudinot, 21 August 1783
From: Boudinot, Elias
To: Washington, George


                        
                            
                                private
                            
                            Dear Sir
                            Princeton August 21st 1783
                        
                        It is but this moment that your Excellency’s Letter of the 14th Instt has got to Hand.
                        The alarming illness of Mrs Washington gives Mrs Boudinot, myself & Daughter, real distress; our
                            Prayers shall not cease for her recovery --Ere this I hope your Excellency has recd mine by the Secretery of War, which will inform of the Intentions of
                            Congress, that you should make your Journey here entirely agreeable to your own Convenience & Leisure.
                        Since that Letter, we have recd Letters from Mr Laurens of the 14th & 18th June—By these we are
                            convinced that there is no definitive Treaty yet arrived in New York-- The Substance of his Letters is, "That he had seen
                            Mr Fox who made a Question whether the American Ministers were authorized & disposed to open an Intercourse or
                            Commerce in Terms of reciprocity"—To Answer this, our Ministers immediately to wit, on the 29th April made a proposition
                            of several plain Simple Articles full to that Purpose, and tendered them for Execution to Mr Hartly—who at first approved
                            of them, but after some hesitation acknowledged he had come to Paris without his Powers—he sent a Messenger to London with
                            the proposition and after a waste of 3 weeks, he returned with an Answer that they could not be agreed to.
                        21st May Mr Hartley proposed Terms altogether unadmissable, but could not produce either Commission or
                            Instructions for to compleat any Thing.
                        Mr Laurens went to London from whence he writes and makes the following Observations "My former Assurances
                            have undergone a wonderful refinement—Reciprocity seems now to mean, Enjoyment on one side, and restriction on the other--
                            This Change may have been wrought by the unexpected & sudden arrival of divers Ships & Cargoes from
                            different Ports in the United States—The british Minister at Paris candidly assured me that he was of this opinion"—Mr
                            Laurens mentioned to Mr Fox his wish to stay a few days at Bath, but he feared that his Presence would be necessary at the
                            signing of the Treaty—Mr Fox answered by Assuring Mr L. that he might safely remain at Bath for some Days without danger--
                            from which Mr L. concluded that there was not any thing likely to be done speedily—Mr Laurens says that the present
                            Ministry is likely to be of a very short duration.
                        I have the honor to enclose three Letters to your Excellency committed to my Care from different Quarters.
                        Shall I presume so much on your Excellency’s time, as once more to beg your attention, to the two Cannon that was
                            designed for the Compte De Grasse, I feel myself much hurt by the assurance I was led to give him that they should be sent
                            to him by the Duc de Lazun, and which I was not able to effect.
                        Mrs Boudinot & Miss Susan join me in the most affectionate regards for Mrs Washington, most devoutly
                            praying for her immediate recovery—I have the honor to be with the highest respect Your Excellency’s Most Obdt &
                            Hble Servt
                        
                            Elias Boudinot
                        
                        
                            P.S. Congress have recd official Information from Sir Guy Carleton, that he has positive orders to
                                evacuate New York without delay—Mr Laurens mentions the same thing, as told him by Mr Fox.
                        
                    